EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Charles H. Humkey on 7/28/2022.
The application has been amended as follows: 

In the claims filed on 10/1/2020:

1-11.	(Canceled)

12.	(Currently Amended) A method of preparing an implant insertion site on a bone, the method comprising:
	advancing a surgical system along an insertion axis, the system including a cannulated sleeve having a burr surface at a distal end and a drill bit disposed within the cannulated sleeve;
	rotationally coupling the cannulated sleeve and the drill bit with a lock; and
	rotating the cannulated sleeve about the insertion axis to cause the burr surface to contact a surface of the bone that is not perpendicular to the insertion axis to form a pocket in the bone. 

13.	(Original) The method of claim 12, further comprising drilling a hole into the bone at the pocket by rotating the drill bit.  

14.	(Canceled)

15.	(Original) The method of claim 12, further comprising the step of retracting the cannulated sleeve.

16.	(Currently Amended) The method of claim [[16]]12, further comprising the step of disengaging the lock and retracting the cannulated sleeve relative to the drill bit.

17.	(Original) The method of claim 12, wherein the pocket formed has a substantially rounded surface.

18-20.	(Canceled)

21.	(New) The method of claim 12, further comprising rotating the cannulated sleeve and the drill bit independent of one another.

22.	(New) The method of claim 12, wherein the steps of advancing and rotating are performed by a robotic end effector. 

23.	(New) The method of claim 12, wherein the burr surface is annular.

24.	(New) The method of claim 12, wherein the burr surface is bulbous.

25.	(New) The method of claim 12, wherein the distal end is detachable from the cannulated sleeve.

26.	(New) The method of claim 12, wherein the distal end and the cannulated sleeve are of a single monolithic construction.  

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Kenna (US 5320115) discloses a method/apparatus (e.g. Fig. 1; col. 4, line 36 – col. 5, line 5) involving a burr (e.g. 34) and a drill bit (e.g. 11), but fails to disclose at least a step involving a lock such that the burr and drill bit are rotationally coupled, as claimed. There would have been no obvious reason to modify the Kenna method/apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Kenna apparatus incapable of continuing to operate/behave in the particular manner set forth within the Kenna reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775